Opinion filed July 28, 2016




                                      In The


        Eleventh Court of Appeals
                                   ___________

                  Nos. 11-16-00059-CR & 11-16-00060-CR
                                   ___________

                       JOSHUA MCADAMS, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                   Trial Court Cause Nos. 08-6836 & 08-6837-D


                      MEMORANDUM OPINION
       Appellant, Joshua McAdams, originally pleaded guilty to the offenses of
burglary of a habitation and engaging in organized criminal activity. Pursuant to the
terms of the plea agreements, the trial court convicted Appellant of each offense,
assessed his punishment, and placed him on community supervision for eight years.
The State subsequently filed an application to revoke Appellant’s community
supervision. At the revocation hearing, Appellant pleaded true to some of the State’s
allegations. The trial court found all but one of the allegations to be true, revoked
Appellant’s community supervision in both causes, sentenced him to confinement
for eight years in each cause, and imposed the original fine of $3,000 in trial court
cause no. 08-6837-D. We dismiss the appeals.
         Appellant’s court-appointed counsel has filed a motion to withdraw in both
appeals. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that no reversible error exists and that the appeals are frivolous and
without merit. In each cause, counsel has provided Appellant with a copy of the
brief, a copy of the motion to withdraw, an explanatory letter, the reporter’s record,
and the clerk’s record. Counsel also advised Appellant of his right to review the
records and file a response to counsel’s briefs. Appellant has not filed a pro se
response.1
         Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.



         1
          This court granted Appellant thirty days in which to exercise his right to file a response to counsel’s
brief.
                                                        2
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App. [Panel
Op.] 1978).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motions to withdraw are granted, and the appeals are dismissed.




                                                    PER CURIAM


July 28, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3